Citation Nr: 0816177	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  06-14 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland



THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for bilateral plantar fasciitis with heel spurs.



ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel










INTRODUCTION

The veteran served on active duty from July 1972 to September 
1980 and from November 2001 to April 2002.  The veteran 
served in the United States Army National Guard from 
September 1, 2002 to August 30, 2004. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, wherein the RO, in pertinent part, 
granted service connection for bilateral heel spurs, claimed 
as plantar fasciitis.  An initial noncompensable evaluation 
was assigned, effective September 1, 2004.  The veteran 
appealed for a higher initial rating.  See Fenderson v. West, 
12 Vet. App. 119 (1999). 

By a February 2006 rating action, pursuant to an October 2005 
VA examination report containing clinical findings of an 
increase in symptomatology of the veteran's service-connected 
bilateral plantar fasciitis with heel spurs, the RO increased 
the evaluation from noncompensable to 10 percent, effective 
September 1, 2004.  As the 10 percent evaluation is less than 
the maximum available under the applicable diagnostic 
criteria, the veteran's claim remains viable on appeal.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The Board is of the opinion that additional substantive 
development is necessary prior to appellate review of the 
instant initial evaluation claim.  

The veteran contends that his service-connected bilateral 
plantar fasciitis with heel spurs warrants a 30 percent 
rating, as opposed to the currently assigned 10 percent 
rating.  In support of his contention, he argues that he has 
loss of functional use of his feet as a result of decreased 
muscle strength, weakness and severe pain.  He maintains that 
these are clinical findings that warrant a 30 percent 
evaluation under the currently assigned diagnostic code, 
Diagnostic Code (DC) 5310.  (See, VA Form 9, veteran's 
substantive appeal, received by the RO in March 2006).  

A new examination is indicated.  Thereafter, the agency of 
original jurisdiction should evaluate the veteran's 
disability under any applicable Diagnostic Code.

At present, the RO has assigned the service-connected 
bilateral plantar fasciitis with heel spurs an initial 10 
percent evaluation by analogy pursuant to Diagnostic Code 
(DC) 5310, the DC pertaining to Muscle Group X, plantar and 
dorsal intrinsic muscles of the foot.  Functions include 
movements of the forefoot and toes and propulsion thrust in 
walking.  Under DC 5310, for plantar muscles, 10, 20 and 30 
percent evaluations are assigned for moderate, moderately 
severe and severe cases, respectively.  For dorsal muscles, a 
10 percent evaluation is assigned in moderate and moderately 
severe cases, while a 20 percent evaluation is warranted in 
severe cases.  See, 38 C.F.R. § 4.73, Diagnostic Code 5310 
(2007).  

As there is no competent medical evidence of record showing 
any residuals of muscle injury, the Board finds the veteran's 
service-connected bilateral plantar fasciitis with heel spurs 
may very well be more appropriately evaluated under another 
diagnostic code, such as DC 5284, "foot injuries."  Under 
DC 5284, 10, 20 and 30 percent ratings are warranted for 
moderate, moderately severe and severe foot injuries, 
respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5284 
(2007).  With actual loss of use of the foot, a 40 percent 
rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5167 
(2007).  

The Board finds that an additional VA podiatric examination 
is needed prior to appellate review of the instant initial 
evaluation claim.  The Board observes that the October 2005 
VA examination of record contains conflicting clinical 
findings as to the current severity of the veteran's service-
connected bilateral plantar fasciitis with heel spurs.  In 
this regard, the aforementioned VA examination report shows 
that the veteran had "significant pain" on palpation at the 
insertion of the tendo-achilles bilaterally, pain on 
dorsiflexion of the feet (dorsiflexion was limited to less 
than 10 degrees on both feet), and fatigue due to pain in 
both arches (plantar fascia and heels).  This is clinical 
pathology that could potentially support a higher initial 
evaluation under DC 5284.  Conversely, that same examination 
report also shows that the veteran had normal muscle power 
and joint motion of the feet (except on dorsiflexion of the 
feet), and "mild pes planus findings".  Such clinical 
findings would not support an award of a higher initial 
evaluation.  In addition, it was reported that the veteran 
had not missed any days of work from his full-time job as a 
result of his feet.  (See, October 2005 VA examination 
report).  
 
Given the passage of time since the October 2005 VA 
examination, the veteran's statements of an increase in 
severity of his feet symptoms, and the conflicting clinical 
findings noted on an October 2005 VA examination report, the 
Board is of the opinion that a current VA examination of the 
appellant's feet, which also provides an assessment of 
functional losses in terms of additional limitation of motion 
of the feet, is warranted prior to final appellate review of 
the instant initial evaluation claim.  38 C.F.R. §§ 4.40, 
4.45 (2007); Deluca v. Brown,
8 Vet. App. 202, 204-7 (1995).

Accordingly, the case is REMANDED for the following action:

 1.  Schedule the veteran for a VA 
podiatry examination, to determine the 
nature and extent of his service-
connected bilateral plantar fasciitis 
with heel spurs.  All necessary studies 
and tests should be undertaken.  The 
claims folders, should be made 
available to the examiner prior to the 
examination.  The examiner is also 
asked to obtain X-ray studies of both 
feet, unless the examiner finds that a 
medical reason exists not to obtain 
such study.  The examiner should opine 
whether the veteran's service-connected 
bilateral plantar fasciitis with heel 
spurs results in disability which is 
more closely approximated to moderate, 
moderately severe, or severe foot 
injury, under Diagnostic Code 5284.  
Additionally, the examiner is requested 
to make clinical findings identifying 
information fully responsive to the 
criteria listed at Diagnostic Codes 
5276-5280. 
 
The examiner should also set forth the 
veteran's range of motion for the feet.  
In reporting the results of range of 
motion testing in degrees, the examiner 
should specifically identify motion 
accompanied by pain.  The examiner should 
be requested to identify any objective 
evidence of pain and to assess the extent 
of any pain. Tests of joint motion 
against varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement, and 
excess fatigability on use of the feet 
should be described.  To the extent 
possible, the functional impairment due 
to incoordination, weakened movement, and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion of the feet.
 
The examiner should also express an 
opinion concerning whether there would 
be additional limits on functional 
ability on repeated use or during 
flare-ups (if the veteran describes 
flare-ups) of the feet, and if 
feasible, express this in terms of 
additional degrees of limitation of 
motion.
 
In determining the foregoing, the VA 
examiner is specifically requested to 
reconcile any clinical discrepancies 
found upon physical evaluation of the 
veteran's feet with those described by 
VA in October 2005.  (See, October 2005 
VA feet examination report).  The 
examiner must provide a detailed 
rationale for all medical opinions.  
		
2.  Thereafter, the RO should 
readjudicate the claim of entitlement to 
an initial rating in excess of 10 percent 
for bilateral plantar fasciitis with heel 
spurs.  All applicable laws, regulations, 
and Diagnostic Codes should be 
considered.  Also, continuing 
consideration is necessary as to whether 
the rating for the veteran's service-
connected bilateral plantar fasciitis 
with heel spurs should be "staged."  See 
Fenderson, 12 Vet. App. at 125-26.  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his initial 
evaluation claim.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
The Board takes this opportunity to advise the appellant that 
the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for 
a comprehensive and correct adjudication of his initial 
evaluation claim.  His cooperation in VA's efforts to develop 
his claim, including reporting for any scheduled VA 
examination, is both critical and appreciated.  The appellant 
is also advised that failure to report for the scheduled 
examinations may result in the denial of his initial 
evaluation claim.  38 C.F.R. § 3.655 (2007). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that is remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

